Mr. Justice Jones dissenting: In my judgment, the evidence shows that Wolfersperger retained no title to the notes he assigned to Wolf. He was in fact a broker of notes. At various times, he negotiated a large number of them to appellant, aggregating almost $100,000. In nearly every instance, there was an actual physical delivery of the notes to appellant, but as a general rule, they were afterwards returned to Wolfersperger for collection. When appellant did not take physical possession of any note purchased by him, it was left with Wolfersperger only for collection. In my opinion the record does not justify the conclusion that Wolfersperger intended to transfer to appellant the title to a major portion of each note and retain in himself title to the remainder. To the contrary, it appears that appellant took the entire title and agreed to pay Wolfersperger a fixed amount for services to be performed later. Wolfersperger’s possession was not that of an owner, but of an agent of appellant with power to collect both principal and interest. He was allowed to retain one-half of one per cent of the interest he collected, as compensation for his services. If he collected no interest he could receive nothing. He had no claim on the principal. He could bring no suit against the maker of the note, either in law or in equity. He retained no title to any note or to any portion thereof. If his interest was merely a right to receive compensation, and did not in any way affect the title to the notes, or limit their assignments, then appellant must be deemed a holder in due course and should recover in this case.